 Case 3:20-cv-02069-H-BGS Document 9 Filed 12/10/20 PageID.62 Page 1 of 2



 1   Daley & Heft, LLP
     Attorneys at Law
 2
     Mitchell D. Dean [SBN 128926]
 3   Lee H. Roistacher [SBN 179619]
     462 Stevens Avenue, Suite 201
 4
     Solana Beach, CA 92075
 5   Telephone: (858) 755-5666
     Facsimile: (858) 755-7870
 6
     E-mail:
 7
     Attorneys for Defendant
 8
     AARON RUSSELL
 9
10                       UNITED STATES DISTRICT COURT

11                    SOUTHERN DISTRICT OF CALIFORNIA
     HENRY BILS, individually and as           Case No.: 20-CV-2069-H-BGS
12
     Successor in Interest to NICHOLAS
13   BILS, deceased,                           NOTICE OF APPEARANCE
14
                   Plaintiff
15                                             Courtroom: 15A
16          v.                                 Judge:      Hon Marilyn L. Huff
                                               Magistrate Judge: Bernard G. Skomal
17   COUNTY OF SAN DIEGO, a
18   municipal entity, Deputy AARON            Trial Date: None set
     RUSSELL, an individual, and DOES
19   1 through 10, inclusive,
20
                   Defendant
21
22
           TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
23
     RECORD:
24
           PLEASE TAKE NOTICE that Lee H. Roistacher of the law firm of Daley
25
     & Heft, LLP, hereby appears as counsel for defendant Aaron Russell in the above-
26
     referenced action. Effectively immediately, please add Lee H. Roistacher as an
27
     attorney to be noticed on all matters at the following address:
28
                                               1
                    Notice of Appearance                          Case No. 20-CV-2069-H-BGS
 Case 3:20-cv-02069-H-BGS Document 9 Filed 12/10/20 PageID.63 Page 2 of 2



 1              Daley& Heft, LLP
                Lee H. Roistacher, Esq. (SBN 179619)
 2
                462 Stevens Avenue, Suite 201
 3              Solana Beach, CA 92075
                Telephone: (858) 755-5666
 4
                Facsimile: (858) 755-7870
 5              E-mail: lroistacher@daleyheft.com
 6
 7
     Dated: December 10, 2020                 Daley & Heft, LLP
 8
 9
10                                       By: /s/ Lee H. Roistacher
11                                            Mitchell D. Dean
                                              Lee H. Roistacher
12                                            Attorneys for Defendant
13                                            Aaron Russell
                                              E-mail: mdean@daleyheft.com
14                                                    lroistacher@daleyheft.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
                  Notice of Appearance                     Case No. 20-CV-2069-H-BGS
